                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO



CARLOS TOVAR-MENDOZA,

               Petitioner,

vs.                                                              No. CV 18-00982 KG/LF



RICHARDO MARTINEZ,

               Respondent.



                                              ORDER

       THIS MATTER is before the Court sua sponte on the Entry of Appearance Pro Se filed by

Petitioner Carlos Tovar-Mendoza. (Doc. 1). In his Entry of Appearance, Petitioner Tovar-

Mendoza states, under penalty of perjury, that he retained counsel to file a petition for writ of

habeas corpus under 28 U.S.C. § 2254 on his behalf. Although retained counsel accepted a retainer

fee, counsel has never filed the § 2254 petition and the statute of limitations for filing a § 2254

petition has expired. (Doc. 1 at 1-5). Petitioner Tovar-Mendoza asks the Court to apply the doctrine

of equitable tolling and permit him to file a § 2254 petition.

       The Court declines to reach the question of whether a § 2254 petition filed by Petitioner

Tovar-Mendoza is timely under 28 U.S.C. § . § 2244(d)(1) at this time. However, Petitioner Tovar-

Mendoza has made a prima facie showing of entitlement to equitable tolling of the statute of

limitations governing § 2254 petitions. See Marsh v. Soares, 223 F.3d 1217, 1220 (10th Cir. 2000);

Burger v. Scott, 317 F.3d 1133, 1141 (10th Cir. 2003). Therefore, the Court will permit Tovar-

Mendoza to file a § 2254 petition in proper form within thirty (30) days of entry of this

                                                  1
Memorandum Opinion and Order. Petitioner is also notified that, in addition to filing a § 2254

petition in proper form, he must pay the $5 filing fee or submit an application to proceed without

prepayment of fees and costs under 28 U.S.C. § 1915.

       IT IS ORDERED:

       (1) Petitioner Carlos Tovar-Mendoza is granted leave to file a petition for writ of habeas

corpus under 28 U.S.C. § 2254 within thirty (30) days of entry of this Order; and

       (2) the Clerk is directed to send Petitioner Tovar-Mendoza a form Petition for Writ of

Habeas Corpus under 28 U.S.C. § 2254 with instructions and two copies of an Application to

Proceed in the District Court without Prepaying Fees and Costs under 28 U.S.C. § 1915.



                                             _______________________________________
                                             UNITED STATES MAGISTRATE JUDGE




                                                2
